DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 17, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	Claims 16-35 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 16, the closest prior art Roer et al (Roer) (U.S. PGPub No. 20150180288) teaches (see figs. 6 and 7 below) an electrical machine (601) having a plurality of electrical phases (Abstract, ¶ 23; ¶ 24), comprising: 
an inner structure (602) and an outer structure (604), with an air gap (606) between the inner (602) and the outer structure (604) (¶ 63 to ¶ 66); 
wherein the inner structure is one of a stator (602) of the electrical machine and the outer structure is a rotor (604) of the electrical machine (601) (¶ 63 to ¶ 66); 

the outer structure (604) comprising at least one maintenance aperture (656) extending along a portion of the outer structure (604) for accessing a portion of the inner structure (602) from the first side (¶ 63 to ¶ 66). 

    PNG
    media_image1.png
    650
    767
    media_image1.png
    Greyscale

However, neither Roer nor the cited prior art teaches: 

 the electrical conductor ring comprises a plurality of segments having a releasable segment being releasably connected to other segment or segments of the electrical conductor ring; and wherein the releasable segment connects a selection of the electrical windings, the selection having a same number of windings for each of the plurality of electrical phases.
Regarding claim 16 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an electrical conductor ring (54) extending along a circumference of the stator for connecting the electrical windings (53) to an electrical converter;
 the electrical conductor ring (54) comprises a plurality of segments (60) having a releasable segment (61) being releasably connected to other segment or segments of the electrical conductor ring (54); and wherein the releasable segment (61) connects a selection of the electrical windings (53), the selection having a same number of windings for each of the plurality of electrical phases (see figs. 4 and 5 below) -- in the combination as claimed.
Claims 17-23 are allowed due to their dependence on claim 16.

    PNG
    media_image2.png
    617
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    457
    media_image3.png
    Greyscale

Regarding independent claim 24, the closest prior art Roer teaches (see figs. 6 and 7 above) a method of performing maintenance operations in an electrical machine (601) (Abstract, ¶ 19, ¶ 63), the electrical machine (601) having a plurality of electrical phases and comprising an inner structure (602), an outer structure (604), and an air gap (606) between the inner (602) and the outer structure (604), the inner structure (602) being one a stator (602) and the outer structure being a rotor (604), the method comprising: positioning the rotor (604) in a first position for accessing a first region of the inner structure (602) through a maintenance aperture (656) in the outer structure (604) (¶ 23; ¶ 24; ¶ 63 to ¶ 66).
However, neither Roer nor the cited prior art teaches: 

Regarding claim 24 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- disconnecting a portion of a plurality of electrical windings (53) of the stator (30) from an electrical conductor ring (54) extending along a circumference of the stator for connecting the electrical windings (53) to an electrical converter; removing one or more segments of the electrical conductor ring (54) at least partially corresponding to the maintenance aperture (31) in the first position; and, positioning the rotor (20) in a second position for accessing a second region of the inner structure through the maintenance aperture (31) without connecting the removed segments of the electrical conductor ring (54) to the remaining segment or segments of the electrical conductor ring (54) (see figs. 4 and 5 above) -- in the combination as claimed.
Claims 25-31 are allowed due to their dependence on claim 24.
Regarding independent claim 32, the closest prior art Roer teaches (see figs. 6 and 7 above)

the outer structure (604) comprising at least one maintenance aperture (656) extending along a portion of the outer structure (604) for accessing a portion of the inner structure (602) from the first side; the method comprising: positioning the rotor (604) in a first position for accessing a first region of the inner structure (602) to be maintained through the maintenance aperture (656) from the first side (¶ 63 to ¶ 66). 
However, neither Roer nor the cited prior art teaches: 
an electrical conductor ring extending along a circumference of the stator for connecting the electrical windings to an electrical converter, disconnecting the electrical windings of the stator at least partially corresponding to one or more segments of the electrical conductor ring to be removed from the electrical conductor ring; removing one or more segments of the electrical conductor ring at least partially corresponding to the maintenance aperture; performing maintenance operations in the first region of the inner structure through the maintenance aperture; positioning the rotor in a second position for accessing a second region of the inner structure through the maintenance aperture 
Regarding claim 32 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an electrical conductor ring (54) extending along a circumference of the stator (30) for connecting the electrical windings (53) to an electrical converter, disconnecting the electrical windings (53) of the stator (30) at least partially corresponding to one or more segments of the electrical conductor ring (54) to be removed from the electrical conductor ring (54); removing one or more segments of the electrical conductor ring (54) at least partially corresponding to the maintenance aperture (31); performing maintenance operations in the first region of the inner structure through the maintenance aperture (31); positioning the rotor (20) in a second position for accessing a second region of the inner structure through the maintenance aperture (31) from the first side; and performing maintenance operations in the second region of the inner structure to be maintained through the maintenance aperture (31) (see figs. 4 and 5 above) -- in the combination as claimed.
Claims 33-35 are allowed due to their dependence on claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stiesdal (U.S. PGPub No. 20100072854) teaches a stator arrangement of an electric machine, particularly a generator in a wind turbine is provided. The stator arrangement is radially surrounded by a rotatably mounted rotor arrangement. During normal operation the stator arrangement is non-rotatably connected to a stationary part of the generator. The stator arrangement may be released from the non-rotatable connection to the stationary part of the generator so as to be revolved relative to the stationary part of the generator. A method for positioning such a stator arrangement is also provided.
Eriksen (U.S. PGPub No. 20170288500) teaches a stator assembly is provided including (a) an inner frame structure having an annular shape with an inner circumferential edge and an outer circumferential edge, wherein the inner frame structure is formed around a center axis corresponding to an axial direction of the electric generator; and (b) an outer frame structure, which surrounds the inner frame structure and which, starting from the outer circumferential edge, includes two inclined annular walls which, along a radial direction, spread apart from each other such that in between a first inclined annular wall and the second inclined annular wall there is formed an accommodation space. Preferably, the inner frame structure and the outer frame structure are made from a single piece.
Booth (U.S. PGPub No. 20120263602) teaches an access means for providing access to components within a stationary housing arrangement of an electrical machine 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/ALEXANDER A SINGH/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834